In an action to recover damages for breach of contract, the appeal is (1) from a judgment, entered on a jury’s verdict, in favor of respondent, and (2) from an order resettling said judgment so as to add interest thereto. Judgment and order unanimously affirmed, with one bill of costs. Whether the relationship of respondent to appellant was that of a theatrical employment agency, in which event respondent required a license, or that of a manager, in which event he did not, was a question of fact to be resolved by the jury. (Mandel v. Liebman, 303 N. Y. 88; Hyde v. Vinolas, 234 App. Div. 364.) Interest was properly added to the verdict (Mayaguez Drug Co. v. Globe & Rutgers Fire Ins. Co., 260 N. Y. 356), even though the complaint contained no specific demand for interest. (Civ. Prac. Act, § 480; Flamm v. Noble, 296 N. Y. 262.) Present • — ■ Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ.